The appellant was tried and convicted of the offense of murder with malice aforethought, and his punishment was assessed at confinement in the state penitentiary for a term of 20 years.
It appears from the record that the appellant, the deceased, and a number of other negroes went to what is known as the old Masonic building located in the city of Denton, and there engaged in a game of dice; that during the progress of the game a dispute arose between appellant and deceased over a bet. The appellant claimed that he won the deceased's money, which the deceased disputed, grabbed the money from the table and dared the appellant to take it away from him. After some words had passed between them, the appellant left the room but in a short time returned with a pistol and began shooting at the deceased inflicting upon him several wounds which proved fatal.
By bills of exception Nos. 2, 4, and 5 appellant complains of the action of the trial court in permitting the district attorney to introduce what purported to be a voluntary confession of the appellant, because the appellant was under arrest at the time, that it was not voluntary, that the statutory warning was not given, and that the statement or confession showed to be in three separate and distinct statements instead of one. The court qualified said bill and in his qualification certifies that the defendant was properly warned before he made the statement, which was reduced to writing and signed by him; that after he had signed the same he made a supplemental statement which he signed, and then made another supplemental statement and signed same, all of which were reduced to writing on one sheet of paper and was done at the same sitting and within the space of a few minutes. The bill as thus qualified fails to reflect any error.
By bill of exception No. 3 the appellant complains of the following argument of the assistant district attorney: to-wit: "There is no element in this case that the defendant's mind was rendered incapable of cool reflection and there is no issue of murder without malice in this case." It appears to us that this argument was justified by the testimony adduced at the trial.
By bill of exception No. 6 the appellant complains of certain argument of the district attorney which we think was fully justified by the testimony and which seems to have been made in reply to the argument of the attorney for the appellant. Hence it fails to show reversible error. *Page 338 
Bill of exception No. 7 reflects the following occurrence: After the county attorney had told the jury that the confession of appellant was voluntarily made and that he had been properly warned, he made the following statement to the jury in his argument: "If these statements were not true, why didn't you put some evidence on the stand and let the jury know about them?" The appellant objected to this argument of the county attorney because he contended that it was a direct reference to his failure to testify in his own behalf. It appears from the bill of exception that the distinguished counsel for the defendant dwelt at considerable length on the possibility that defendant, being a negro, was at a disadvantage when said purported confession was made since he was without counsel at the time and was in the office of the prosecuting attorney and in the presence of the officers, and the jury knew from common observation and experience that a lawyer might ask questions in a way that the negro would answer "yes" or "no," and when the question and answer were reduced to writing in narrative form it would look worse than it sounded when he was answering the question. However, the bill of exception fails to show that no other persons were present when the confession was made. In fact, it appears from the bill of expection that other officers besides the county attorney were present when the confession was made. Hence the statement by the prosecuting attorney in his closing argument was not, we think, under the circumstances, a reference to appellant's failure to testify. If the appellant was not properly warned, or if the statement was obtained by duress, etc., the other officers who were present would most likely have known it, and appellant was not precluded from having them testify in the case. We therefore overrule appellant's contention.
Believing that no reversible error was committed in the trial of the case, the judgment of the trial court is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.